Citation Nr: 0522860	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  99-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a right shoulder fracture as a result 
of treatment at a Department of Veterans Affairs facility in 
August 1997.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for hearing loss as a result of treatment at a 
Department of Veterans Affairs facility in August 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that denied compensation benefits under 
38 U.S.C.A. § 1151 (West 2002) for residuals of a right 
shoulder fracture and hearing loss as a result of treatment 
at a VA facility in August 1997.

The veteran was scheduled for a personal hearing before a 
Veteran's Law Judge at the RO in April 2001.  However, he 
failed to report.

The case was previously before the Board in June 2001 and May 
2004, at which time it was remanded for additional evidence.

A motion to advance this case on the Board's docket, which 
was received by the Board on April 30, 2004, was granted by 
the Board on May 6, 2004, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran's additional right shoulder disability is due to 
a VA physician's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, in 
the prescription of an immobilizer for the treatment of the 
veteran's right shoulder fracture.

2.  The veteran's fall on August 13, 1997 was not the result 
of VA hospital care, medical or surgical treatment, 
examination, or training; and any hearing loss disability 
sustained in the fall was not the result of negligence or any 
instance of fault by VA.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of a right 
shoulder fracture due to treatment at a VA facility in August 
1997 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2004).

2.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for hearing loss due to 
treatment at a VA facility in August 1997 are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issues of entitlement to benefits under 
38 U.S.C.A. § 1151, the Board notes that a VA letter issued 
in June 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's 38 U.S.C.A. § 1151 claims were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005)

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.




Factual Background

In VA outpatient treatment records dated on August 13, 1997, 
the veteran reported that he slipped and fell on some fruit 
in the garage of the medical facility.  He indicated that he 
had pain in his right humerus.

A Medical Certificate dated on August 13, 1997 reflects that 
the veteran fell in the garage and that an x-ray showed that 
he had a fracture of the right humerus.  It also indicated 
that the plan was that the veteran would be sent to West Los 
Angeles VA medical center for evaluation.

An x-ray taken on August 13, 1997 at the West Los Angeles VA 
medical center indicated that the veteran had a fracture of 
the right humeral head at its surgical neck.  The radiologist 
indicated that there was medial displacement of the distal 
fragment by approximately 1 centimeter.  There was also 
slight impaction of the fracture fragments, which was 
consistent with neer two-parts classification.  The 
radiologist further noted that there was no definite evidence 
of dislocation and the acromioclavicular joint was 
unremarkable.

An August 13, 1997 record from the West Los Angeles VA 
medical center reveals that the veteran had a right proximal 
humerus fracture and that he was given a shoulder 
immobilizer. 

In an August 19, 1997 VA treatment record, the veteran stated 
that he felt much better and that he was using an 
immobilizer.  The examiner reported that the veteran's 
immobilizer was in place, that he had decreased swelling, and 
that x-rays showed that his fracture was stable and 
unchanged.  He further indicated that the veteran's proximal 
humerus fracture was doing well.

On September 2, 1997, the veteran underwent an x-ray at a VA 
facility which was compared with the previous August 13, 1997 
x-ray.  The interpreting radiologist indicated that the 
previously noted comminuted fracture of the right humeral 
neck was again identified.  Slight displacement of the 
greater tuberosity and the lateral aspect of the neck could 
again be seen.  Mild improvement of the apposition was 
indicated and there was no suggestion of significant amount 
of callus formation.
The radiologist's impression that that the veteran had a 
recent comminuted slightly displaced fracture of the right 
humeral neck.

An orthopedic note dated on September 16, 1997 concluded with 
a consult to Physical Therapy for Codman's and passive range 
of motion exercises with instructions to initiate active 
range of motion exercises in two weeks.

X-rays of the veteran's right humerus taken between September 
16, 1997 and November 18, 1997 at the West Los Angeles VA 
medical center continued to show that the veteran had callus 
formation and that there was no interval change in the 
veteran's comminuted fracture of the humeral head.

In his claim received on October 17, 1997, the veteran 
asserted that he broke his shoulder and sustained a head 
injury when he fell at a VA outpatient clinic in August 1997.  
He stated that the treatment that he received from the VA 
medical center in Los Angeles had been inadequate and that 
after all of those months, he could not move his arm without 
pain.  The veteran further stated that x-rays showed that his 
shoulder was broken, but that no cast was put on it.  Also, 
the veteran indicated that nothing had been done about his 
headaches.

In a Report of Contact dated in November 1997, the veteran 
related that on August 18th, between 12:30 pm and 1:00 pm, 
while on the 1st level parking deck, he slipped near the back 
of his car on what appeared to him to be a piece of fruit.  
He indicated that when he fell, he hit his head on the right 
side and his shoulder area against the walk.  Subsequently, 
someone assisted him to Dr. F's office, where he was examined 
and x-ray's were taken.  Dr. F. then told the veteran that he 
had a dislocated shoulder and a broken arm and that he would 
need surgery.  Then, the veteran indicated that he was taken 
to West Los Angeles, where more x-rays were taken and he was 
told that they were not going to put a cast on him because of 
the type of break he had (the bones or break was clear and 
was slightly out of line).  He stated that he was given a 
prescription for pain and was told that he had to return for 
a future appointment.  The veteran further related that the 
next day he returned to the clinic to see Dr. F, who asked 
why he did not have a cast on his arm.  

In his claim received in December 1997, the veteran indicated 
that he was losing his hearing as a result of his fall at the 
VA outpatient clinic.  He stated that when he fell, he hit 
his head very hard and that the pain that he currently 
experienced started in his head and went down into the right 
side of his face, ear, and shoulder.

In an undated VA audiological examination, the veteran 
complained of hearing loss after falling and hitting his head 
four months prior.  The examiner found that the veteran had 
sensorineural hearing loss.

A January 20, 1998 VA treatment record reflects that the 
veteran was status post right proximal humerus fracture in 
August 1997.  He complained of right pain and indicated that 
he was in physical therapy.  After an examination, the 
examiner reported that the veteran had continued right 
shoulder pain, decreased range of motion, that the proximal 
humeral fracture was healing well, and that the veteran had a 
possible right shoulder impingement.

A January 21, 1998 VA treatment record reflects that there 
had had been interval healing of the veteran's right 
comminuted humeral head fracture.  The humeral head and 
diaphysis were angulated 45 degrees with respect to each 
other.

In an April 1998 Report of Contact, the veteran reiterated 
the circumstances surrounding his August 1997 fall.  In 
addition to what he had previously reported, he also 
indicated that he fell in the garage at the Department of 
Veteran's Affairs Outpatient Clinic in Los Angeles on the P-1 
level.  He also indicated that Dr. F. sent him to the West 
Los Angeles VA medical center because the outpatient clinic 
did not have the facilities to cast the veteran's arm.  
Further, the veteran stated that he was told that his arm did 
not properly heal because it was not put in a cast.

In an April 1998 VA treatment record, the veteran reported 
that he kept his arm in a sling for three month, after which 
time he started therapy.  On examination, the veteran had a 
pain on palpation.  The reported ranges of motion were 75 
degrees of forward flexion and 80 degrees of abduction with 
pain.  He was also unable to lift more than 15 pounds without 
pain.

In a March 1998 VA orthopedic clinic note, the veteran 
continued to complain of chronic right shoulder pain and 
decreased range of motion.  On examination, the veteran had 
forward elevation of 130 degrees, external rotation of 70 
degrees, and internal rotation of 60 degrees with the arm 
adducted and abducted.  The veteran's right shoulder had a 
positive Jobes test to pain and weakness.  X-rays revealed a 
comminuted and displaced, at least Neer 2 part, proximal 
humerus fracture with inferior intra-articular component with 
callus formation.  The examiner further noted that given the 
fracture displacement and intra-articular component and 
possible associated rotator cuff tear, the veteran may be a 
possible candidate for right shoulder hemiarthroplasty.

In June 2003, in response to a RO request for a VA 
orthopedist to render an opinion concerning the veteran's 
claim, Dr. S. Z., the Chief of Orthopedic Surgery, after 
reviewing the veteran's x-rays and speaking to N. M. about 
the veteran's identifying identification, stated that it, 
"appears to have been a fracture that was appropriately 
treated with a sling, and no cast would have been indicated.  
It is sometimes true that later surgical treatment is 
indicated, but it would have been satisfactory (and the 
standard of care) to have treated the fracture with a sling 
and [range of motion] exercises as your summary indicated.  I 
don't know of any relationship of humerus fracture to hearing 
loss, which would have required an additional injury or event 
besides the fracture..."

In July 2003, Dr R. C. H., Chief of Administrative Medicine, 
provided an opinion about the veteran's hearing loss and 
humeral head fracture.  According to Dr. R. C. H., 
sensorineural hearing loss is typically attributed to aging 
and trauma induced hearing loss is much more likely to be 
unilateral.  He noted that the veteran's hearing loss was 
fairly symmetrical, especially in the lower frequencies.  He 
further noted, "that Dr. [Z] agrees that there is no 
documentary evidence of VA malpractice found in review of the 
associated treatment records.  Current standards of care call 
for immobilization via sling, and iniation of gentle range of 
motion (ROM) exercises as soon as possible after the 
trauma."  Regarding the veteran's claim of hearing loss 
secondary to his reported slip and fall, Dr. R. C. H. opined 
that no plausible nexus was found between the veteran's 
reported hearing loss and his slip and fall injury.  In terms 
of diagnoses, Dr. R. C. H. stated that the veteran was status 
post a 1997 slip and fall injury with subsequent find of 
humeral head fracture.  He further noted that there was no 
evidence of VA malpractice in care and treatment of the 
fracture.  Dr. R. C. H. further opined that the veteran's 
sensorineural hearing loss was more likely than not secondary 
to the normal aging process.

Legal Criteria

38 U.S.C.A. § 1151 was amended effective October 1, 1997.  
See Pub. L. No. 104-204, §§ 421, 422(a), 110 Stat. 2926 
(1996).  The purpose of this amendment was, in effect, to set 
aside the decision of the United States Supreme Court in 
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 
462 (1994) (1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2)(2004).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1)(2004).  Second, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or treatment administered.  See 38 
C.F.R. § 3.358(c)(3)(2004).

Analysis

At the outset, the Board observes that the veteran filed his 
§ 1151 claim on October 17, 1997.  Accordingly, the post 
October 1, 1997 version of the statute must be applied.  See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

1.  Right Shoulder

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for the additional disability that 
he feels was incurred after his fractured right shoulder was 
placed in a sling after a August 1997 fall at a VA outpatient 
clinic.  As stated above, a valid claim under 38 U.S.C.A. 
§ 1151 must establish the presence of an additional 
disability, which is determined by the veteran's physical 
condition immediately prior to the injury versus the 
subsequent physical condition resulting from the injury.  The 
record clearly establishes that the veteran injured his right 
shoulder due to his fall at a VA outpatient facility.  In 
terms of whether the veteran has incurred an additional 
disability since his August 1997 VA treatment, a March 1998 
VA orthopedic clinic note reveals that the veteran continued 
to experience shoulder pain and decreased range of motion.  
Further, the examiner reported that due to the veteran's 
fracture displacement, intra-articular component, and 
possible associated rotator cuff, that the veteran might be a 
possible candidate for right shoulder hemiarthroplasty.  
Thus, given the fact that the veteran continued to experience 
chronic pain, his shoulder displayed decreased range of 
motion, and the examiner indicated that the veteran may be a 
candidate for right shoulder surgery, the Board, in resolving 
the benefit of doubt in the veteran's favor, finds that he 
has incurred additional right shoulder disability.  

However, the Board finds that the evidence of record does not 
demonstrate that the additional disability incurred (the 
residuals of the veteran's right shoulder fracture) were due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, as a 
result of the VA physician's use of an immobilizer rather 
than a cast to treat the veteran's right shoulder.  In this 
regard, Dr. S. Z., the Chief of Orthopedic Surgery, in a June 
2003 opinion stated that the veteran's fracture was 
appropriately treated with a sling and that a cast would not 
have been required.  He further stated that it is sometimes 
true that later surgical treatment is required, but it would 
have been satisfactory and the standard of care to have 
treated the veteran's fracture with a sling and range of 
motion exercises.  Moreover, in a July 2003 opinion, Dr. R. 
C. H., the Chief of Administrative Medicine, concurred with 
Dr. S. Z., and stated that there was no documentary evidence 
of malpractice because current standards of care called for 
immobilization via a sling and iniation of gentle range of 
motion exercises in the care and treatment for the veteran's 
fracture.

Thus, although the veteran asserts that he was improperly 
treated at a VA treatment facility, he is not competent to 
provide an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the June and July 2003 medical opinions are of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board concludes that 
a preponderance of the evidence is against the veteran's 
claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of a right 
shoulder fracture, and it must be denied. 

2.  Hearing Loss

The veteran also claims that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for right ear hearing loss that he 
believes was incurred after he fell and hit his head in the 
garage of a VA outpatient facility.  The critical elements of 
a § 1151 claim pertinent here (i.e., not based on VA 
training) are (1) disability due to VA hospital care, medical 
or surgical treatment, or examination and (2) carelessness, 
negligence, or other fault on the part of VA, or a not 
reasonably foreseeable event. The instant claim fails on both 
accounts.  Whether or not the veteran has hearing loss from 
his August 1997 fall, there is no support in the evidence for 
the proposition that the fall resulted from VA hospital care, 
medical or surgical treatment, or examination.  Rather, the 
evidence if record establishes that the veteran apparently 
fell on a piece of fruit while in the garage of a VA 
outpatient facility.  The Board finds that there is nothing 
to indicate that hearing loss occurred during the course of 
treatment.  Even if hearing loss occurred coincidental with 
treatment, such a relationship does not confer entitlement to 
§ 1151 benefits.  See 38 C.F.R. § 3.358(c)(1)(2004).  See, 
also, Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).

Furthermore, there is no evidence whatsoever that VA 
negligence or other fault was a factor in the veteran's 
hearing loss.  Significantly, a VA physician in July 2003, 
stated that the veteran's sensorineural hearing loss was more 
likely than not secondary to the normal aging process.  
Therefore, the threshold requirements for establishing 
entitlement to this benefit sought are not met.  

In conclusion, the proximate cause of the veteran's claimed 
disabilities was not carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing medical care.  Simply put, the 
provisions of 38 U.S.C.A. § 1151 are not the mechanism or 
legal vehicle for redress of the veteran's claim against VA.  
Therefore, in light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
for entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss, and it 
must be denied.


ORDER

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a right shoulder fracture as a result 
of treatment at a Department of Veterans Affairs facility in 
August 1997 is denied.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for hearing loss as a result of treatment at a 
Department of Veterans Affairs facility in August 1997 is 
denied.


	
                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


